Exhibit 10.1

 

[g88761kei001.jpg]

Pacira Pharmaceuticals, Inc.

10450 Science Center Drive

San Diego, CA 92121

Phone: (858) 625-2424

FAX: (858) 625-2439

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

RECIPIENT:

Gary Pace , Ph.D

 

 

EFFECTIVE DATE:

April 3, 2012

 

 

This Consulting Agreement (the “Agreement”) is entered into this day, April 3,
2012, by and between Pacira Pharmaceuticals, Inc., a California corporation,
having its principal place of business at 10450 Science Center Drive, San Diego,
California 92121 (“Company”), and Gary Pace located at the address listed above
(the “Consultant”), and is made with respect to the following recitals and
agreements:

 

WHEREAS, WHEREAS, as of June 2, 2011 (the Effective Date ) the Company and
Consultant entered into a Consulting Agreement; (the “Original Agreement” ); and

 

WHEREAS, the Company and Consultant wish to amend and restate the Original
Agreement to read as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises described
below, the Original Agreement is hereby amended and restated to read, and the
company and Consultant agree, as follows:

 

1.                                      Services; Fees.

 

a)                                     Consultant is hereby retained as an
independent contractor to provide the services described in Exhibit A hereto
(the “Services”). Consultant shall receive fees for such Services and
reimbursement for expenses as set forth in Exhibit A hereto. Such Services shall
be performed as requested from time to time by Company’s chief executive
officer, or as otherwise set forth on Exhibit A.

 

b)                                     Consultant shall diligently perform the
Services in full compliance with the highest professional standards of practice
in the industry and applicable laws.  Anything to the contrary contained in this
Agreement notwithstanding, Consultant agrees and acknowledges that during the
Term there is neither a minimum amount of Services for which Company is
obligated to engage Consultant, nor shall this Agreement be construed as
limiting in any way Company’s right to contract for similar services with any
other party.  In no event shall this Agreement be construed as obligating
Company to pay any amounts for Services performed under this Agreement unless
(i) Company actually engages Consultant to perform Services pursuant to this
Agreement, and Consultant actually performs such Services, and (ii) each such
engagement to perform Services is evidenced by Exhibit A or other written
agreement between the parties prior to the commencement of such Services.

 

1

--------------------------------------------------------------------------------


 

c)                                      In consideration of the Services,
Consultant shall receive the fees set forth on Exhibit A (the “Consulting
Fees”).  Consultant represents that the compensation: (i) is payment in full for
the Services, and (ii) reflects the fair market value of the services described
herein, commensurate with the fees charged by Consultant for providing similar
services to other entities.

 

2.                                      Term. The initial term of this Agreement
shall commence on the date hereof and continue for a period of one (1) year.
Consultant’s services shall be rendered as requested by Company and in a manner
satisfactory to Company. This Agreement may be cancelled by either party upon
giving thirty (30) days prior written notice.  Upon expiration or termination of
this Agreement, Consultant shall only be entitled and Company only obligated to
pay for any Consulting Fee(s) due to Consultant for Services actually rendered
and non-cancellable expenses incurred up to that point in accordance with the
terms and conditions of this Agreement, and nothing more.  Notwithstanding the
foregoing, in the event Company terminates this Agreement as a result of
Consultant’s failure to comply with the representations and warranties set forth
herein, Company shall be entitled to withhold payment for Services previously
rendered. Sections 4, 5, 7, 9, and 10 shall survive termination or expiration of
this Agreement for any reason.

 

3.                                      Representations and Warranties of
Consultant. Consultant represents and warrants that Consultant has the requisite
expertise, ability and legal right to render the consulting services, and will
perform the consulting services in an efficient manner and in accordance with
the terms of this Agreement. Consultant shall abide by all laws, rules and
regulations that apply to the performance of the consulting services and when on
Company premises, will comply with Company’s policies with respect to conduct of
visitors.  Consultant represents and warrants that Consultant is not and has not
been: (i) excluded from participation in, or otherwise ineligible to participate
in a “Federal Health Care Program” (as defined in 42 U.S.C. § 1320a-7b(f)) or in
any other government payment program; (ii) listed on the General Services
Administration’s List of parties Excluded from Federal Procurement and
Nonprocurement Programs; or (iii) debarred under the Generic Drug Enforcement
Act of 1992 (the “GDE Act”) (21 U.S.C. § 335(a) and (b)). To the best of
Consultant’s knowledge, Consultant represents and warrants that Consultant has
not engaged in any activity that could lead Consultant to become excluded or
debarred as set forth above. Consultant further represents and warrants that
Consultant does not and will not use in any capacity the services of any person
excluded or debarred as set forth above. If Consultant is debarred or excluded
as set forth above, during the Term, Consultant agrees to immediately notify
Company, and this Agreement shall automatically terminate as of the date of such
exclusion or debarment, without the requirement of notice from Company. 
Consultant further represents and warrants that in providing the Services,
Consultant shall be responsible for Consultant’s own compliance with all
applicable local, state and federal laws and regulations.

 

4.                                      Confidentiality.

 

(a)                                 Consultant recognizes that in performing
services under this Agreement it will have contact with information of
substantial value to Company, which is not generally known and which gives
Company an advantage over its competitors who do not know or use it, including,
but not limited to, improvements to the Company’s technology, techniques,
drawings, processes, inventions, developments, sales and customer information,
and business and financial information, relating to the business, products,
practices or techniques of Company and of any other corporation or entity that
may be a party to a particular transaction with the Company (hereinafter
referred to as “Confidential Information”). Confidential Information shall also
include information belonging to a third party which Company is obligated to
keep confidential from others.

 

(b)                                 Consultant agrees, at all times, to (i)
regard and preserve as confidential such Confidential Information using the same
standard of care as it uses to protect its own confidential information, (ii)
not use the Confidential Information for any purpose other than as necessary to
perform the Services, and (iii) to refrain from publishing, distributing, or
disclosing any part of such Confidential Information to a third party without
prior written consent of Company. Consultant further agrees, at all times, to
refrain from any other acts or omissions that would reduce the value of such
Confidential Information to Company.  Consultant will immediately notify Company
if it learns that Confidential Information has been disclosed or is about to be
disclosed in violation of this Agreement, whether by

 

2

--------------------------------------------------------------------------------


 

Consultant’s acts, acts of third parties, law, regulation or court order, and
shall cooperate with Company’s efforts to prevent or limit unauthorized
disclosure of Confidential Information.

 

(c)                                  Upon termination of this Agreement,
Consultant agrees to promptly surrender to Company all documents or items which
are the property of Company or which contain or comprise such Confidential
Information.

 

(d)                                 Consultant’s duties of confidence to Company
and other duties pursuant to this Agreement, shall survive the termination of
this Agreement for any reason.

 

5.                                      Inventions and Works of Authorship.

 

(a)                                 Consultant agrees to promptly and fully
disclose in writing to Company any invention, discovery, development,
improvement, method or product, know-how and data (collectively, “Inventions”),
whether or not patentable, which are made, conceived or reduced to practice by
Consultant during the term of this Agreement that result from any work performed
by Consultant for Company pursuant to this Agreement.  Consultant agrees that
such inventions shall be the sole property of Company and does hereby assign to
Company all right, title, and interest in and to such inventions.

 

(b)                                 Any reports, specifications or other
materials (collectively, “Works”) prepared by Consultant for the purpose of or
pursuant to this Agreement shall be the sole property of Company exclusively and
shall be maintained in confidence by Consultant as a trade secret of the
Company.  To the extent that Works originated, developed or perfected
constitutes an original work of authorship by Consultant, which is protectable
by copyright, Consultant acknowledges that such work is a “work made for hire”
as defined by the U.S. Copyright Act (17 U.S.C. §101 et seq.).

 

(c)                                  The Consultant agrees that if in the course
of performing the Services, the Consultant incorporates into any Invention
developed hereunder any invention, improvement, development, concept, discovery
or other proprietary information owned by the Consultant or in which the
Consultant has an interest, (i) the Consultant shall inform Company, in writing
before incorporating such  invention, improvement, development, concept,
discovery or other proprietary information into any Invention; and (ii) the
Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to fully use, utilize, commercialize
and otherwise exploit the Inventions, including any such invention, improvement,
development, concept, discovery or other proprietary information owned by the
Consultant or in which the Consultant has an interest that is incorporated
therein, and all rights necessary to make, have made, use, sell, offer to sell,
develop, have developed, make derivative works, distribute, display, import,
lease or otherwise dispose of Company products embodying, incorporating, or
otherwise based on the Inventions.  The Consultant shall not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

 

(d)                                 All of Company’s patents, copyrights, trade
secrets and other intellectual property rights relating to the subject matter of
this Agreement that were developed by Company prior to this Agreement or
independent thereof shall be owned by Company and Consultant shall have no
ownership, license, or other use rights therein except as set forth in this
Agreement.

 

(e)                                  Consultant hereby assigns to the Company
all of Consultant’s intellectual property rights (including copyrights, patents,
and trademarks embodied in any Inventions or Works) that may arise from
Consultant’s engagement by the Company.  Consultant shall cooperate in executing
any documents required to further confirm the foregoing assignment.  The
Consultant agrees that if the Company is unable because of the Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure the Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions and Works assigned to the Company above,
then the Consultant hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as the Consultant’s agent and attorney
in fact, to act for and in the Consultant’s behalf

 

3

--------------------------------------------------------------------------------


 

and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations thereon with the same legal force and effect as if
executed by the Consultant.

 

6.                                      Independent Contractor. Consultant’s
relationship with Company is and shall be that of an independent contractor, and
neither party is authorized to nor shall act as the agent of the other.
Consultant agrees that he or she will be solely responsible for the payment of
all taxes relating to the compensation paid pursuant to this Agreement.

 

7.                                      Indemnification.  Consultant shall
indemnify and hold harmless Company and its affiliates, officers, directors,
employees, and agents from and against all liabilities, losses, costs and
expenses (including reasonable attorneys’ fees) and damages arising out of or
resulting from (i) any willful misconduct or negligent act or omission of
Consultant, (ii) any breach of this Agreement by Consultant, or (iii) any
violation by Consultant of any local, state, or federal law, rule, or regulation
applicable to the performance of Consultant’s obligations under this Agreement. 
This Section 8 shall survive any termination or expiration of this Agreement.

 

8.                                      Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given upon personal delivery to the party to be
notified or upon deposit with the United States Post Office, by registered or
certified mail, or by Federal Express postage prepaid and addressed to the party
to be notified at the address for such party set forth in the introductory
paragraph above, or at such other address as such party may designate by ten
(10) days advance written notice to the other parties.

 

9.                                      Remedies. Consultant acknowledges that
any disclosure or unauthorized use of Confidential Information will constitute a
material breach of this Agreement and cause substantial harm to Company for
which damages would not be a fully adequate remedy, and, therefore, in the event
of any such breach, in addition to other available remedies, Company shall have
the right to obtain injunctive relief.

 

10.                               Attorneys’ Fees. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to other relief to which such party may be
entitled.

 

11.                               Successors and Assigns. This Agreement shall
be binding upon Consultant, and inure to the benefit of, the parties hereto and
their respective heirs, successors, assigns, and personal representatives;
provided, however, that it shall not be assignable by Consultant.

 

12.                               Amendment and Modification. No amendment,
modification or supplement of this Agreement shall be binding unless executed in
writing and signed by all of the parties hereto.

 

13.                               Entire Agreement; Governing Law. This
Agreement contains the entire understanding of the parties with respect to the
matters contained herein. This Agreement shall supersede any and all previous
and existing Consulting Agreements between Company and Consultant. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without regard to principles of conflicts of law.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

By:

/s/ Gary Pace

 

Consultant

 

April 3, 2012

 

Name

   Title

 

Date           

 

4

--------------------------------------------------------------------------------


 

PACIRA PHARMACEUTICALS, INC., a California Corporation

 

By:

/s/ Dave Stack

 

CEO

 

April 19, 2012

 

Name

Title

 

Date   

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Scope of Services of Consultant:

 

The scope of consulting work contemplated by this Agreement shall be as
follows:  Consultant will have the title of Technical Advisor to the CEO and
BOD.  Consultant will drive a central process for technical analysis and
scientific data based decision making in addition to his role as the project
lead for the Spray Process.

 

Consulting Fees:

 

Consultant shall be compensated at the rate of $10,000 per month, to be billed
monthly via invoice. Invoices shall be paid within thirty (30) days of receipt
at Pacira.  Invoices must be sent electronically to Accountspayable@pacira.com. 
In addition, Consultant is eligible for an option to purchase 20,000 shares of
Company stock subject to approval by the Compensation Committee of the Board of
Directors.

 

Payments shall be by wire-transfer, automatic clearing house (ACH) or by check
as follows:

 

Address:

 

Electronic payment

 

name:

Bank name:

Account number:

Routing ABA#

If paid by ACH remittance can be emailed to                                   .

 

Reimbursement of Expenses:

 

·                  Pacira Pharmaceuticals will reimburse consultant for all
pre-approved travel and related expenses.

·                  The consultant is responsible for making all travel
arrangements through his/her travel agent, unless otherwise instructed.

·                  Expense reports should be submitted to Pacira with
corresponding receipts within five (5) days of the completed travel.

 

Pacira Pharmaceuticals Contact:

 

Name Dave Stack

Title Chief Executive Officer
Pacira Pharmaceuticals, Inc.

5 Sylvan Way
Parsippany, NJ 07054

Tel: 973-254-3560

 

6

--------------------------------------------------------------------------------

 